C. A. D. C. Cir. Motion for leave to file supplement to petition granted. Motion of American Civil Liberties Union et al. for leave to file a brief, as amici curiae, granted. Motion of Congress for Racial Equality for leave to file a brief, as amicus curiae, granted. Motion of Harlem Lawyers Association, Inc., for leave to file a brief, as amicus curiae, granted. Motion of National Bar Association for leave to file a brief, as amicus curiae, granted. Motion of New York City Chapter of National Lawyers Guild for leave to file a brief, as amicus curiae, granted. Certiorari to the United States Court of Appeals for the District of Columbia Circuit, prior to the judgment, denied.